J-S04008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DONTAE D. WHITE,

                            Appellant                 No. 2418 EDA 2015


             Appeal from the Judgment of Sentence July 17, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0010642-2013


BEFORE: SHOGAN and OTT, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY SHOGAN, J.:                         FILED FEBRUARY 21, 2017

       Dontae D. White (“Appellant”) appeals from the judgment of sentence

entered after he was convicted following a bench trial of possession of a

controlled substance with intent to deliver (“PWID”), possession of a

controlled substance, possession of a firearm by a prohibited person,

carrying a firearm without a license, carrying a firearm in public, and

conspiracy.1 We affirm.

       In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  35 P.S. § 780-113(a)(30), 35 P.S. § 780-113(a)(16), 18 Pa.C.S. § 6105,
18 Pa.C.S. § 6106, 18 Pa.C.S. § 6108, and 18 Pa.C.S. § 903, respectively.
J-S04008-17


       Appellant filed a notice of appeal on August 11, 2015. The trial court

directed compliance with Pa.R.A.P. 1925(b), and Appellant filed his Pa.R.A.P.

1925(b) concise statement on September 8, 2015.               Therein, Appellant

identified the issues on appeal as follows:


       1. Did the lower [c]ourt err in denying [Appellant’s] pre-trial
          motion to suppress physical evidence recovered at the time of
          his arrest?


       2. Did the lower [c]ourt err in concluding that the
          Commonwealth produced sufficient evidence to prove
          [Appellant] guilty beyond a reasonable doubt of the offenses
          of Conspiracy, Possession with Intent to Deliver a Controlled
          Substance and Violations of the Uniform Firearms Act?

Pa.R.A.P. 1925(b) statement at unnumbered 1.

       In the Question Presented portion of Appellant’s brief, however, the

following issue is identified:

       I.     Is [Appellant] entitled to an Arrest of Judgment on the
              charge of Attempted Murder where the Commonwealth did
              not prove by sufficient evidence that [Appellant]
              committed that crime and because all the Commonwealth
              could not prove that [Appellant] had a specific intent to kill
              at the time of the incident?

Appellant’s Brief at 3.2


____________________________________________


2
  Appellant’s statement of the question presented is curious to say the least.
Appellant was neither charged with nor convicted of attempted murder. The
argument portion of Appellant’s brief, however, correctly identifies
possession of narcotics as the conviction subject to Appellant’s sufficiency
challenge.




                                           -2-
J-S04008-17


      Both the trial court and the Commonwealth assert that Appellant’s

1925(b) statement lacks the specificity required by Pa.R.A.P. 1925(b)(4)(ii),

and thus, he has waived appellate review of his issues. Trial Court Opinion,

7/19/16, at 7–9; Commonwealth’s Brief at 7. We agree.

      A concise statement of errors complained of on appeal must be specific

enough for the trial court to identify and address the issues the appellant

wishes to raise on appeal. Commonwealth v. Reeves, 907 A.2d 1, 2 (Pa.

Super. 2006) (quoting Lineberger v. Wyeth, 894 A.2d 141, 148 (Pa.

Super. 2006)). Pennsylvania Rule of Appellate Procedure 1925 provides that

a Rule 1925(b) statement “shall concisely identify each ruling or error that

the appellant intends to challenge with sufficient detail to identify all

pertinent issues for the judge.”     Pa.R.A.P. 1925(b)(4)(ii).   “Issues not

included in the Statement and/or not raised in accordance with the

provisions of this paragraph (b)(4) are waived.” Pa.R.A.P. 1925(b)(4)(vii).

      This Court has considered the question of what constitutes a sufficient

1925(b) statement on numerous occasions and has established that “[an]

appellant’s concise statement must properly specify the error to be

addressed on appeal.” Commonwealth v. Hansley, 24 A.3d 410, 415 (Pa.

Super. 2011). “[T]he Rule 1925(b) statement must be specific enough for

the trial court to identify and address the issue an appellant wishes to raise

on appeal.” Id. (brackets, internal quotation marks, and citation omitted).

“When a court has to guess what issues an appellant is appealing, that is not


                                    -3-
J-S04008-17


enough for meaningful review.”     Commonwealth v. Dowling, 778 A.2d

683, 686 (Pa. Super. 2001) (quotation omitted).

     Further, in order to preserve a challenge to the sufficiency of the

evidence on appeal, “an appellant’s Rule 1925(b) statement must state with

specificity the element or elements upon which the appellant alleges that the

evidence was insufficient.” Commonwealth v. Garland, 63 A.3d 339, 344

(Pa. Super. 2013) (citation omitted).      “Such specificity is of particular

importance in cases where . . . the appellant was convicted of multiple

crimes, each of which contains numerous elements that the Commonwealth

must prove beyond a reasonable doubt.” Id.

     The trial court explained why the deficiencies of Appellant’s concise

statement compelled a waiver conclusion:

            Instantly, [Appellant] does not state with any specificity
     what errors this [c]ourt committed when it denied his motion to
     suppress physical evidence obtained at the time of his arrest;
     [Appellant] does not state what evidence the [c]ourt improperly
     considered and/or why [Appellant] believes the [c]ourt erred.
     Additionally, [Appellant] does not state what errors this [c]ourt
     committed when it concluded that there was sufficient evidence
     to find [Appellant] guilty beyond a reasonable doubt of all crimes
     charged; [Appellant] does not specify any defect in the
     Commonwealth’s evidence or identify the element or elements
     the Commonwealth failed to prove beyond a reasonable doubt.
     Where, as here, [Appellant] is convicted of multiple crimes each
     of which contains numerous elements that the Commonwealth
     must prove beyond a reasonable doubt, “[Appellant’s] 1925[b]
     statement must specify the element or elements upon which the
     evidence was not sufficient in order to preserve the issue for
     appeal.” See [Commonwealth v. Gibbs, 981 A.2d 274, 281
     (Pa. Super. 2009) (citing [Commonwealth v. Williams, 959
     A.2d at 1252, 1257 n.9 (Pa. Super. 2008))].


                                    -4-
J-S04008-17


            This [c]ourt finds that [Appellant’s] 1925(b) statement is
      too vague to permit meaningful review and thus, [Appellant] has
      waived all issues on appeal.       [Appellant’s] 1925(b) merely
      makes bald claims of error, without any guidance as to how or
      why the [c]ourt erred. It is not the responsibility of this [c]ourt
      to engage in a guessing game and thereafter, frame
      [Appellant’s] issues on appeal; this [c]ourt cannot, and will not,
      act as [Appellant’s] advocate.

Trial Court Opinion, 71/9/16, at 8–9.

      Given the foregoing and our agreement with the trial court’s analysis,

we conclude that Appellant’s challenge to the trial court’s order suppressing

certain evidence and his sufficiency of the evidence claim are waived.      In

addition, Appellant’s has failed to preserve the issue in his Statement of

Questions Involved. See Pa.R.A.P. 2116(a) (“No question will be considered

unless it is stated in the statement of questions involved or is fairly

suggested thereby.”).     For these reasons, Appellant has waived appellate

review of his issues.

      Judgment of sentence affirmed.

      P.J.E. Stevens joins the Memorandum.

      Judge Ott concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/21/2017



                                     -5-